IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00142-CR
                                 No. 10-18-00147-CR

                          EX PARTE JOHN R. POWELL



                           From the 12th District Court
                               Walker County, Texas
                         Trial Court Nos. 27986 and 25048


                                       ORDER

       Appellant’s briefs in these appeals were due May 30, 2018. Appellant has filed a

motion for extension of time in each of these appeals. A 30-day extension of time to file

the brief in these appeals is granted. Appellant’s briefs are due June 29, 2018.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions granted
Order issued and filed June 13, 2018